BROWN, J., dissenting. Screeton’s failure to preserve issues made consideration of this appeal more difficult than it should have been. Her arguments related to consideration and no-vation were meritorious, and a full analysis of these issues may have resulted in reversal. But I must agree with my colleagues that these arguments were not preserved for appellate review due to Screeton’s failure to obtain a ruling from the circuit court. Nonetheless, I cannot agree with the majority’s decision to affirm the circuit court, as the circuit court misapplied the parol evidence rule when it granted the Scotts’ motion for summary judgment. |9The majority’s recitation of the facts is mostly accurate, but there are a few omissions worth mentioning. The Scotts claimed that the extension agreements were executed to extend Screeton’s time to receive income on the notes; however, Screeton denied approaching the Scotts about the desire to renegotiate. Throughout the proceedings, she alleged that the motivation of the extension agreements was the Scotts’ difficulty paying the original notes. All parties agreed that the purpose of the extension agreements was to reduce the interest rate and payment term. In deposition testimony, the Scotts conceded that the extension agreements were not intended to forgive any portion of the principal or interest owed on the original notes. These omissions are important because, in reviewing the grant of a motion for summary judgment, we are to view the evidence in the light most favorable to the party against whom the motion was filed, resolving all doubts and inferences against the moving party. See Whiteside v. Russellville Newspapers, Inc., 2009 Ark. 135, 295 S.W.3d 798. Thus, for the purposes of considering this appeal, we must infer (1) that the motivation for executing the extension agreements was not necessarily to benefit Screeton (except to the extent that it may have increased the chances of her receiving what she was owed) and (2) that the extension agreements were intended to supplement, not supplant, the original promissory notes. These inferences are lost in the majority opinion. The parol evidence rule is a substantive rule of law that requires the exclusion of prior or contemporaneous agreements of the parties that would vary the express terms of their written agreement. Vogelgesang v. U.S. Bank, N.A., 92 Ark.App. 116, 211 S.W.3d 575 (2005). However, there are many instances where the parol evidence rule has no application, including where there | inis a question as to whether the parties entered into the contract in the first instance, see Huffman v. Landers Ford North, Inc., 100 Ark.App. 159, 265 S.W.3d 783 (2007), where there is an allegation of mutual mistake, see Morton v. Park View Apartments, 315 Ark. 400, 868 S.W.2d 448 (1993), and where language in a contract is ambiguous, see Ark. Rock & Gravel Co. v. Chris-T-Emulsion Co., 259 Ark. 807, 536 S.W.2d 724 (1976); Pittman v. Pittman, 84 Ark.App. 293, 139 S.W.3d 134 (2003). The Scotts based their calculation of the payoff amount on the extension agreements. However, the original notes, upon which Screeton sought recovery, were still valid except to the extent that they were modified by the extension agreements. The original notes did not constitute inadmissible parol evidence. Rather, they were evidence of the agreement itself, which was clearly admissible. Further, Screeton presented evidence showing that the balances remaining on the original notes at the time the extension agreements were executed was different from the balances stated on the extension agreements. Because both sets of documents are part of the overall agreement, there exists an ambiguity as to the amount owed on the day the extension agreements were executed. Parol evidence is admissible to explain that ambiguity. See Ark. Rock & Gravel, supra; Pittman, supra. The original notes, combined with evidence showing that the Scotts failed to make the payments promised under the notes and deposition testimony that the extension agreements were not intended to waive payments due under the original notes, satisfy the requirement that Screeton meet proof with proof and demonstrate the existence of a material issue of fact. See Jackson v. Sparks Regional Med. Ctr., 375 Ark. 533, 294 S.W.3d 1 (2009). | nThe erroneous grant of summary judgment deprived Screeton of her opportunity to present evidence showing the amount due under the original promissory notes. Because the majority affirms this error, I must respectfully dissent. I am authorized to state that Judges GRUBER and HENRY join in this dissent.